 GREDE FOUNDRIES, INC.Grede Foundries,Inc. (Milwaukee)and InternationalMolder's and Allied Workers Union,AFL-CIO-CLCGrede Foundries,Inc. (Reedsburg)and InternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Cases30-CA-1990, 30-CA-2040, and 30-RC-1722July 26, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 28, 1973, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent and Gen-eral Counsel filed exceptions and supporting briefs,and Respondent filed a brief in opposition to GeneralCounsel's exceptions and brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt her recommended Order.Our dissenting colleague is satisfied, as are we, withtheAdministrative Law Judge's finding that theRespondent's posters and circulars standing alonewere not violative of the Act. But he is of the opinionthatwhen the posters and circularsandGrede'sspeech are "taken together" there is an unlawfulthreat in them, for the message then conveyed is thatif the employee strikes in an effort to procure a con-tract, the plant will close down and he will be out ofa job. However, we have carefully read Grede'sspeech and we find nothing therein, as even the por-tions deemed most significant by Member Fanningdemonstrate,' which supports this conclusion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Grede Foundries, Incorporated, Milwau-kee and Reedsburg, Wisconsin, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.IT IS FURTHER ORDERED that the election conductedon June 14, 1972, in Case 30-RC-1722 be set asideand that this proceeding be, and it hereby is, remand-ed to the Regional Director for Region 30 for thepurpose of conducting a new election at such time as39he deems that circumstances permit the free choice ofa bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iMember Fanning would not affirm the Administrative Law Judge's con-clusion that neither the circulation of a poster depicting a locked plant gatewith the legend"Vote No, Avoid this," followed bythe posting of threecirculars announcing the closing of various unionized foundries, nor anantiunion speech given by Respondent'sChairman fo the Board Grede to amassed group of employees at Respondent'sReedsburg plant violated Sec.8(a)(l)The posters and circulars, taken by themselves, might amount tonothing more than a lawful prediction of the economic disadvantages thatmight result if a union won the election there.The locked gate poster wasaccompanied by a letter explaining that the plant closing and attendant lossof jobs might result if customers canceled their orders as a result of aneconomic strike However, when considered against the backdrop of Grede'sspeech, the poster and circulars appear more coercive. Grede constantlymakes reference to the fact that while unions have often won elections in hisplants, he has never signed a contract At one point he concludes, "Let mejust sum up-50 years, no contract " While he is careful to say he will bargainwith the union,he leads the employees to believe that such bargaining willbe futile."[Ili a majority of the people want tohave a union representthem, we will deal with that union I've done it before,we'll do it again Nowmy dealings before have never resulted in a contract so the union has usuallyafter they've been elected, they've kind of dried up and blown away." Whenthe speech and the circulars and the locked gate poster are read and analyzedtogether by the Reedsburg employee themessage is clear If the union winsthe election, his chances of securing a contract are slight,and if he strikesin an effort to procure such contract,the plant will close and he will be outof a job A vote for unionization is an exercise in futility.Member Fanning would therefore find that the lockedgate poster, thecirculars announcing the closures of unionized plants, and Grede's speech,taken together,constitute an impliedthreat byRespondent which is notbased on "demonstrably probable consequences beyond [its]control" andthus are violative of Sec. 8(a)(1).N L R B v Gissel Packing Co,395 U S 575,618 (1969)2The dissent's quotation from the speech of "Let me just sum up-50years, no contract"isnot the complete sentence spoken by Grede at thispoint The whole sentence reads, "Let me sum up-50 years, no contract, Jobsecurity,see our Quarter Century Club " Here, as elsewhere in the speech,Grede is boasting of the fact that,without a union and union contract, hehas provided job security for his employees This is not tantamountto tellingthe employees that "A vote for unionization is an exercise in futility."DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge: Ahearing was held in this consolidated proceeding at Reeds-burg,Wisconsin, December 11, 12, and 13, 1972, and atMilwaukee, Wisconsin, December 14, 1972. The charge wasfiled in Case 30-CA-1990 by International Molder's andAllied Workers Union, AFL-CIO-CLC, and served on theRespondent June 15, 1972, alleging the commission of un-fair labor practices at the Respondent's Milwaukee (re-ferred to in the record as MilwaukeeSteel)plant. Thecharge in Case 30-CA-2040 was filed by InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), and served on theRespondent July 27, 1972; it alleged thecommission ofunfair labor practices at the Respondent's Reedsburg Wis-consin, plant. Pursuant to a petition filed by UAW in Case30-RC-1722 April 17, 1972, an election was held in a unitof production and maintenance employees at the Reeds-burg plant June 14, 1972; UAW lost the election 56-116,with 11 challenged ballots, and filed objections. On October2, 1972, the Regional Director of Region 30 of the NationalLabor Relations Board issued a complaint in Case 30-205 NLRB No. 12 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDCA-2040. On November 16, 1972, the Regional Directorissued a complaint in Case 30-CA-1990 and consolidatedthe two complaint cases. He also found that the issues posedby UAW's Objections 1, 2,3,4, and 6 in Case 30-RC-1722were similar to issues in Case 30-CA-2040, and consolidat-ed that representation case with the complaint cases. Theconsolidated complaint was amended at the hearing. Mold-ers filed a petition April 17, 1972, and went to an electionin a production and maintenance unit at the Milwaukeeplant June 9, 1972; it also lost, but the Board certified theresults; that matter is therefore not before me.The issues are whether the Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended, bygranting wage increases, failing to grant improved insurancecoverage, posting and distributing certain literature, andsoliciting grievances at the Reedsburg and Milwaukeeplants; and by interrogating employees, surveilling theirunion activities, and threatening employees at the Reeds-burg plant. Also at issue is whether the Respondent inter-fered with the Reedsburg election by such conduct. TheRespondent denies that it committed unfair labor practicesor interfered with the election.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respondent,Imake the following:FINDINGS OF FACT i AND CONCLUSIONS OF LAWIngWard had with plant employees January 28, 1972. Inaddition, Molder's Representative Dale Tuel testified, with-out dispute, that he gave a Molder's pamphlet to EugeneSchneider, then works manager of the Milwaukee plant, onthe first day Tuel handbilled at the plant gate the week ofJanuary 28, 1972.That the Respondent waged a vigorous campaign to de-feat the Unions in both plants is made clear below.A. Reedsburg and MilwaukeeParagraph 6 of the complaint alleges that the Respondentviolated Section 8(a)(1) by the following conduct at both itsMilwaukee and Reedsburg plants.6(a).Wage increases:The General Counsel contends thatthe Respondent violated the Act by increasing the numberand amount of wage raises given to base-rate (incentivepieceworker) employees and to day-rate (hourly paid non-piece worker) employees at the Milwaukee plant, and today-rate employees at Reedsburg. The Respondent con-tends that there was no substantial departure from its estab-lished policy of granting wage increases except for certainincreases given Milwaukee employees which were governedby special nonunion considerations.The record shows the following with regard to wage in-creases alleged to be unlawful:ReedsburgIJURISDICTIONThe Respondent admits, and I find, that it is a Wisconsincorporation engaged in the operation of foundries at severallocations including those at Milwaukee and Reedsburg,Wisconsin, involved herein; and that it shipped productsvalued in excess of $50,000 from each of these two plantsdirectly to points outside Wisconsin during the past calen-dar year. The Respondent also admits, and I conclude, thatit is an employer engaged in commerce within the meaningin Section 2(2),(6), and (7) of the Act.The Respondent admits, and I also find, that Moldersand UAW are labor organizations within the meaning ofSection 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESAs stated above, the petitions were filed April 17, 1972.The record establishes that the Respondent became awareof the UAW campaign at the Reedsburg plant in late Janu-ary or early February 1972. Thus, Arthur Swenink, an ad-mitted supervisor, testified that he had been informed bythen that one of the employees, Bill Demaske, "was pushingthe union." In addition, Harold "Woody" Steinhauer, theworks manager in charge of plant operations, testified thathe learned of the union activity in early February.The Respondent became aware of the Molder's campaignat the Milwaukee plant about the same time. Thus, bothemployee Albert Hankins and Industrial Relations DirectorR. J. Ward testified that the Union was discussed at a meet-1 In resolving credibility issues, I have in certain instances credited someand discredited other testimony of the same witness To believe some, butnot all, of whata witnesssays is a common phenomenonN L R B v Univer-sal Camera Corp,179 F 2d 749, 754 (C A 2)Av. No.Day-Day-Empi.raterateIncr.Incr.197019711972229131209Av. No.593569Milwaukee2iX725.7%26.7%33.0%Day_Empl.raterateIncr.Incr.1970269214791971244144291972284239134TotalEmpi.rec,rec.Incr.Incr.1970293109%197117371%1972373131%[See p.41 for fns. 2 and 3.] GREDE FOUNDRIES, INC.41R. J. Ward, the Respondent's director of industrial rela-tions, testified that the Respondent's current wage policywas adopted in 1968. The policy required that all employeesbe classified and it provided a system for conforming therate of each incentive worker with that established for hisclassification, and for bringing the pay rate of each hourlyemployee within the range established for his classification,with certain exceptions, such as new hires. The plan was putinto effect at the Reedsburg, Wauwatosa, Waukesha, Wis-consin, and Kingsford, Michigan, plants about that time;and at the Wichita, Kansas, plant 18 month later. Wardtestified that the plan did not become fully effective at theMilwaukee plant until February 1972. Under the plan, theRespondent continuously audits the standards for baserates, and surveys wages and fringe benefits provided in theareaswhere it operates. New classifications and pay-rateschedules are issued each year providingfor rate increases.Documentary evidence was presented that such scheduleswere issuedfor Reedsburg February 16, 1970, February 26,1971, and February 28, 1972; and for Milwaukee February16, 1970, February 26, 1971, and February 21, 1972. Afterthe new schedules are issued, Ward testified, the plantworksmanager hasauthority to grant increases up to thenew rates at that time or at a subsequent time based uponsuch factors as performance and longevity.Ward testified that in late January or early February1972, Eugene Schneider, who had been permitted to deviatein somerespects from company policyin runningthe Mil-waukee plant, made known he intended to retire as worksmanager assoon as a replacement was found. At that time,Ward and the president and executive vice president re-viewed the situation and decided to implement the wagepolicyin fullat that plant. They instituted the base ratesprovided for in the schedules, and established a program tobung all day-rate employees who were below appropriaterate range within range over a 30- to 120-day period, aspermitted by wage control regulations. Ward testified thatthe Respondent's conduct with regard to wage increases wasnot affected by the advent of the Unions. The new worksmanager, Frank Brendler, took over the Milwaukee plantduring the first week in June 1972.The law provides that granting wage increases for thepurpose of inducing employees to vote againsta union in aforthcoming Board election violates Section 8(a)(1) 4 Ab-sentsuch purpose, however, the granting of wage increasesduring the pendency of a Board election has no inherenttendency to discourage union adherence, and it will not doso if the employer proceeds as he would have done had no2All figures cover the period from February 1, the approximate date in1972 when the Respondent became aware of the union campaign, until June14, the date of the 1972 election, as nearly as can be computed from theevidence presented There is no evidence as to the average complement ofday-rate employees only The General Counsel does not contend that in-creases given to Reedsburg base-rate employees were unlawful3All figures cover the period from February 28, the date when, in 1972,the Respondent first became aware of the union campaign at the Milwaukeeplant, until June 9, the date of the 1972 election, as nearly as can be computedfrom the evidence presented Base-rate employee increases affected onlydowntime and delay, piece rates, which have a greater effect on earnings, arenot involved in this case4 N L R B v Exchange Parts Company,375 U S 405 (1964)election been pending.5 Thus, wage increases given in sub-stantially similar numbers and amounts at comparabletimes asthey have been given in the past are not unlawful.6The undisputed evidence in thiscaseshows that the Re-spondent had an established policy of requiring, with cer-tain exceptions, that its employees be paid in accord withthe appropriate rates, and of revising the rates upwardsevery year around the middle or the end of February. Al-though plant managers were allowed a year's time withinwhich to apply the increases to individual employees, theReedsburg and Milwaukee managers followed a pattern ofgranting the bulk of their increases within a month or twoafter the rates were changed. I find that the number andtiming of the increases given Reedsburg day-rate employeesduring the spring of 1972 did not vary substantially from thepattern followed in that plant in the preceding 2 years.There was considerable variance between the number ofincreasesgiven during this period in 1972 and the numbergiven during the comparable periods of the preceding 2years in the Milwaukee plant. However, I accept the uncon-tradicted explanation of IndustrialRelationsDirectorWard, which does not seem unreasonable, that the purposewas to regularize the Milwaukee wage structure, and wasbrought about by the impending retirement of Works Man-ager Schneider, who had been permitted to deviate fromcompany wage policy, and not by the impending Boardelection.7As to the amount or size of the increases given,there isno evidence as to the size of the actualincreases given inbase rates at Milwaukee; the February 21, 1972, schedulesfor that plant called for smaller increases in base rates (5 to6 cents) than had been called for in 1971 (21 to28 cents).As for the day-rate employees at both plants, the evidencereveals the actual size of the increases given to only nine ofthe Reedsburg employees who receivedincreasesin 1972,and to only three who received increases in 1971 and 1970.For Milwaukee, it reveals actual increases for 3 employeesin 1972 and 1971, and 16 in 1970. As for the rest of theincreases given, the evidence shows only that at Reedsburg60 employees received increases ranging from 5 cents to 24cents in 1972; 32 received 5 cents to 26 cents in 1971; and56 received 5 cents to 16 cents in 1970. Similarly, of theremaining wage increases granted at Milwaukee, 236 in-creases of 5 to 52 cents were given in 1972; 141 increases of5 to 29 cents in 1971; and 198 of 5 to 25 cents in 1970. Otherthan the few referred to above, there is no way to tell thenumber of employees receiving any of theseamounts.Accordingly, I conclude that the preponderance of theevidence fails to establish that the Respondent violated theAct by the wage increase given, and that this allegation ofthe complaint should be dismissed.6(b):The Respondent announced, in June 1972issue ofits newsletter "Grains of Sand," that Reedsburg and Mil-waukee employees would not presently receive the im-provedhealthinsurancebenefitsgranted to employees ofother plants because of the pending Board elections. The5SeeGAF Corporation,196 NLRB 538,Oxco BrushDivisionof VistronCorporation,171 NLRB 512,Performance Measurements Co, Inc,149 NLRB14516Montgomery Ward & Co, Inc,198 NLRB No 9, WT Grant Company,177 NLRB 4697 See SummitvilleTiles, Inc,190 NLRB 640, fn 1 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent contends extending the improvements toReedsburg and Milwaukee employees before the electionwould have been violative of the Act.Itwas stipulated that the Respondent issues its newsletter"Grains of Sand" every quarter, and that it mailed copiesof the June 1972 issue to all Milwaukee employees no laterthan June 1, and to all Reedsburg employees during the firstweek of June1972.The objected-to announcement ap-peared on pp. 4 and 5 and stated that the Company hadtaken over payment of the employee weekly contribution of$1.07 (personal) and $2.74 (personal and dependent) forinsurance coverage at four of its plants. The article stated,however, "these extra benefits are not presently available atMilwaukee Steel and Reedsburg due to union organiza-tional efforts and forthcoming union elections."IndustrialRelationsDirectorWard testified that theCompany spotchecks fringe benefits each year when thewage surveys are made, and takes an in-depth look at thefringe package and insurance every 2 years. He said theabove improvements had been under consideration as far ascost and the effect of the August 1971 wage controls wereconcerned since 1971, and that the decision to grant theimprovements was made"probably in April" 1972. Theimprovements constituted a change in policy, Ward testi-fied,which the Company intended to extend to these em-ployees regardless of the outcome of the elections, but didnot extend them before the elections because the Companymight be charged with influencing the vote. The change waseffected at the other four plants on May 21, 1972. It waseffected at the Milwaukee plant June 19, 1972, and at theReedsburg plant July 10, 1972, after the elections were held.President Burleigh Jacobs also testified that the new poli-cy on insurance premiums had been under study since May1971. Jacobs did not remember when the decision was madeto grant the improvements except that it was made in thespring of1972, and he approved it.Unlike the granting of a benefit, such as the wage increas-es discussed above, intent is not the crucial factor when abenefit iswithheld. The test is, rather, whether it may rea-sonably be said that withholding the benefit tended to inter-fere with the free exercise of employee rights.8 Where anemployer proceeds as he would have done had a union beenon the scene, there is no such interference.On the other hand, to withholdbenefitswhich wouldnormally have been granted but for the presence of a unionand the pendency of an election, and so advising the em-ployees concerned, is violative of Section 8(a)(1).9 There doappear to be exceptions to this rule. For example, there maybe no interference where an employer can demonstrate theexistence of a reasonable ground for its action and its goodfaith in taking it.Where, however, as here, the ground ad-vanced is fear that it might be charged with an unfair laborpractice if the benefit is not withheld, the employer mustprovide a basis for a "reasonable apprehension" that sucha charge would be filed.10 No basis for such an apprehen-sion has been provided in this case." There may also be nointerference where an employer makes it clear to the em-8SeeMelville Confections, Inc vN L R B,327 F 2d 689, 692 (C A 7,1964),Time-O-Mane, Inc v N L R B,264 F 2d 96, 99 (C A 7, 1959)9 The Gates Rubber Company,182 NLRB 9510GAF Corp, supra11CfGAF Corp,supraployees involved that the benefits are being withheld onlybecause of its fear that to grant them might be interpretedas an attempt to buy their votes and that the benefits willbe extended to them after the election regardless of thevote.12 In my opinion, the Respondent completely failed todo this. On the contrary, the criptic statement in "Grains ofSand" advised employees that the insurance benefits wereto be extended to employees of other plants (which werenonunion) but withheld from the putative voters due notonly to the "forthcoming union elections," but also to"union organizational efforts," could reasonably be inter-preted by the voters as discriminatory. Moreover, contraryto the Respondent's contention, nothing said by WilliamGrede, chairman of the Respondent's board of directors, inhis speech to the Reedsburg employees on June 12, 1972,discussed below, would be likely to change such an interpre-tation.In these circumstances, I conclude that the Respondent'swithholding from its Reedsburg and Milwaukee employeesthe improved health insurance benefits granted to employ-ees at other nonunion plants, and advising them that thereason they were not receiving the benefits was "due tounion organizational efforts and forthcoming union elec-tions," coerced and restrained the Reedsburg and Milwau-kee employees, in violation of Section 8(a)(1) of the Act.136(c):The Respondent posted and/or distributed a postershowing a locked plant gate with the legend "Vote No,Avoid This," and various other circulars and bulletins an-nouncing plant closures.The Respondent concedes it mailed out to all Reedsburgand Milwaukee eployees on the datesthereon six lettersover the signature of President Burleigh Jacobs, with postersattached, containing the following statements:May 8, 1972. . . . When you have considered all thefacts involved in this situation, I believe you will decidethat your best interest will not be served by having an"outsider" represent you.Therefore, I want to tell you the company's position.Unions are not welcome at Grede Foundaries. Weknow this is in the best interest of you and the companyMay 18, 1972. Letter and poster featuring the theme"What have I got to lose?" portraying a "UAW" and"IM & A.W." "boss" clutching employees'assess-ments, fines,high dues, initialfees,and political contri-butions; and contrasting a "Grede employee" piling upassetsentitled "steady work, pensions, insurance, highwages, vacations", and ending with the slogan "Don'tgamble with your future."May 25, 1972. Letter describing posteras an exampleof what happened to other foundry employees afterthey "bought the union," and pointing out that there12CfMontana Lumber Sales, Inc (Delaney &Sons Division),185 NLRB46, Uarco Incorporated,169 NLRB 1153,EquitableEquipmentCo, Inc,178NLRB 302, 309,Sahara-Tahoe Corporation, d/b/a Sahara-Tahoe Hotel,173NLRB 1349,Standard Coil Products, Inc,99 NLRB 89913 SeeFederation of Union Representatives v N L R B,339 F 2d 126 (C A2, 1964),Great PlainsSteel Corp,183NLRB 968,The May DepartmentStores Company, d/b/a Famous-Barr Company,174 NLRB 770,Dorn 's Trans-portationCompany, Inc,168 NLRB 457, reversedin this respect405 F.2d 706(CA 2, 1969) GREDE FOUNDRIES, INC.had been no strike at the Grede plants for 25 years. Theposter was headed "They bought the union," and fea-tured an apparent reproduction of an article in theAFL-CIO Milwaukee Labor Press on May 4, 1972,appealing to the Milwaukee area labor movement forsupport of a Molder's strike at Pioneer Foundry inprogress since January. The poster ended with "NoUnion! No Strike! Vote No and Save Money!"May 30, 1972. An apparent reprint of an item in theMay 8, 1972, U.S. News and World Report, headed"Why Unions Want Your $$$$$$$$$$$ "; featuring anarticle entitled "UAW's Troubles: Lay-off Strike"; andending, "Don't gamble with your future-Save yourdough-Vote No." The covering letter summarized thearticle as establishing that unions cause strikes andstating that figures show that during the first threemonths of 1972, there were 1,110 strikes for a loss of43,000,000 man hours and $129,000,000 in wages.June 1, 1972 (Milwaukee). June 5, 1972 (Reedsburg).A letter containing the following statements:The only way to prevent a plant from closing is tokeep our customers satisfied. This cannot be done withwork stoppages, strikes, poor quality and late deliverieswhich often occur when a union brings discord, distrustand dissension to the plant.We will do everything possible to take care of ourcustomers, and in dealing with the union we will dealhard with it and deal cold with it. We will deal at arm'slength with it.You know, or if you don't, you should know beforeyou vote, that we are not obligated by law to agree toany proposals that the union makes on wages, hours,working conditions, or what have you. If the unionwins the election, we will be obligated to negotiate withit,but we are not obligated to agree to any proposalsor requests that it makes. We are not required to makeany concessions to it.An economic strike could cause us to lose business.This might cause us to have to shut down the plant. Ifso, you would be without a job.You have a lot to lose.Don't gamble with your future.Vote no!The attached poster depicted a locked plant gate bear-ing a sign, "Closed," and the further legend, "VoteNo-Avoid this-Many union plants in Wisconsinhave closed. Many workers in unions would like to getout and can't. Promises can't replace paychecks andsecurity. Don't buy trouble. Vote No in the representa-tion election."June 6, 1972 (Milwaukee). June 8, 1972 (Reedsburg).Letter posing the question to be decided at the Boardelection as whether the cost of belonging to a union isworth the possible loss of wages, job security, and apromising future; stating that unions do not bring jobsecurity, only satisfied customers do. The letter alsostated, "If the union should win the election, all theywin is their right tobargain-nothing more."The poster43was entitled, "Others seek what you have!" It listedbenefits offered at Grede, and stated, "Why share yourpaychecks-unions are just another monthly bill topay-unions cost money andyoupay the bill-Saveyour dough Vote No." [Emphasis in original.]There was uncontradicted testimony by employee AldenHelms that the posters attached to the May 18, 25, and June5 letters appeared on the bulletin boards in the employees'lunchroom at the Reedsville plant for several days beforethe election; and by Works Manager Steinhauer that theywere not posted by the Respondent. In addition, a penodi-cal entitled "The Melting Pot" was mailed to all Reedsburgemployees June 5, 1972. The lead article, over Steinhauer'sname, stated "we are in a preferred position WITHOUT aunion, because our customers do not have to worry abouta strike," and stated that when customers inquire if the planthas a labor contract "and if so, when is the renewal date;or in other words, the strike date," Grede had never had toindicate supplies might be interrupted because of a strike.Steinhauer and employee Steven Johnson testified thatthe following additional bulletins were mailed out to em-ployees and posted in the Reedsburg plant before the eleci-ton:June 5, 1972. Under the heading, "Who says nostrikes?" the bulleting stated that the Pekin FoundryCo., Pekin, Illinois, struck by Molders, was closing;and referred to past and present strikes at South SideFoundry Co., Peoria, Ill. by IMAW, and at Ohio StoveCompany, Portsmouth, Ohio, by Molders. The bulletinended with the legend, "Who makes up these lost wag-es? Vote `No' on Friday."June 6, 1972. Under heading "Another Molders unionfoundry closes," this bulletin stated that HowardFoundry, Chicago, represented by Molders, closed lastweek; asked whether the unions needed dues to makeup losses in closed plants, and whether this was anotherexample of union job security.June 9, 1972. Announcement that Peoria MalleableFoundry Company, Peoria, Ill., whose employees wererepresented by "a labor union" and had a union con-tract, closed that day. The bulletin asked, "Is this an-other example of union security?"June 9, 1972. A Western Union telegraph form with atyped message to President Jacobs from CatepillarTractor Company, "United Auto Workers have calledfor a strike at out East Peoria plant Sunday evening.Hold all shipments."There were, in all, six letters, five with posters attached,distributed to the Milwaukee employees by the Respondentduring the union campaign; 11 items were distributed to theReedsburg employees and most of them appeared on theemployees' bulletin board.After careful scrutiny of this literature, I conclude thatthe major themes expounded were: (1) Unions are interest-ed primarily in the money they can get out of their mem-bers; these and other unions have caused strikes; andunionized plants have closed. There is no contention thatthe latter statements are false. By contrast, the statements 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDpointed out, the Respondent has been strike-free for manyyears and offers many economic advantages to its employ-ees. (2) The Respondent is determined to keep satisfiedcustomers, which is the only way to prevent plant closingand have job security. An economic strike, however,couldcause loss of business whichmightcause the Respondent tohave to shut down. (3) The Respondent is strongly againstunions, and if one were elected, the Respondent would berequired only to bargain with it, not to make concessions,and the Respondent would be a hard bargainer.In this context, the "locked plant gate" poster did notconvey an implied threat that the Respondent would retali-ate against the employees by closing the plants if the em-ployees chose to be represented by the Union. 14Accordingly, I conclude that the Respondent did not vio-late Section 8(a)(1) by distributing and posting the aboveantiunion propaganda. 156(d):The Respondent solicited employeegrievancescon-cerning wages, hours, and working conditions, and prom-ised resolution thereof.R. J. Ward testified that when he joined the Company in1967 it was company policy followed in all plants exceptMilwaukee where Works Manager Schneider "just didn'treally buy the concept," that works managers conduct"round-table" meetings with small groups of employees;and that the president, executive vice president, and himselfeach hold at least two round tables in each plant every year.Ward said that some works managers hold more meetingsthan others, and that the number of meetings held by theexecutives varied from year to year. Ward himself heldmeetings in all plants in 1971 and 1972. He held one meetingin the Reedsburg plant in February 1972. He held moremeetings in the Milwaukee plant than in other plants, hesaid, because it was located closer to his office and becauseitwas decided to institute "a full schedule of round tables,"as well as the full wage policy discussed above, when WorksManager Schneider gave notice of his intent to retire. Al-though Ward had held one round-table meeting in the Mil-waukee plant in December 1971, he held five betweenJanuary 28, 1972, and the date of the election; PresidentJacobs held one; and Executive Vice President Woehlkeheld three or four. Ward has held no round-table meetingsat the Milwaukee plant since the election there.Ward testified that in the meetings he conducted, he"never made anybody any promises"; he only told employ-ees that he "would look into" any questions raised, and getback with an answer. He did correct a number of thingsinvolving safety and operational difficulties about whichquestions were raised, he said.Ward stated that when the "question of the union" cameup in these meetings, he advised employees "that we wereopposed to third-party interference and felt it would do14CfMaremont Corp,Case 10-RC-6415, not in published Board volumes(65 LRRM 1135), in which the Board found coercive a similar poster dis-played by the employer contemporaneously with a picture of the employer'splant, and in a context of implications that the employer might move to alocation with a nonunion environment15SummitvilleTiles, Inc, supra, Rodney Heymann d/b/a Galeton ProductionCompany,182 NLRB 135, 136-137,Formex Company, Division of HuyckCorp,160 NLRB 835 CfRollinsTelecasting, Inc,199 NLRB No 92,Uniform Rental Service, Inc,161NLRB 187, 188, 194nothing to enhance the work situation, that it usuallybrought dissension and discord to the work force, and thatwe were opposed to it."Reedsburg Works Manager Steinhauer testified that hecustomarily invites six to eight employees at a time toround-table meetings which he conducts for the purpose ofsoliciting complaints and constructive criticism and tellingemployees about changes in company policy. When matterssuch as safety hazards are raised, Steinhauer tells the em-ployees he will see what can be done and he corrects theproblem.Steinhauer presented documentary evidence that one ofhis objectives for his fiscal year November 1, 1971, to Octo-ber 31, 1972, was to hold at least 9, and preferably 12,round-table meetings. Between the date his objectives be-came operative on November 1, 1971, and the advent of theUnion, Steinhauer held one round-table meeting; betweenthen and the Board election, he held six; during the rest ofhis fiscal year, three. During his prior fiscal year, November1, 1970, to October 31, 1971, he held a total of five round-table meetings. Steinhauer testified that he conducted moremeetings in the spring of 1972 in order to tell more employ-ees "that we are opposed to the union." He testified that thesubject came up at most if not all of the meetings, and he"would state our position that we were unalterably andvehemently opposed to the union."EmployeesWilliam Demaske, Leslie Phillips, RobertSeamans, and Robert Walter testified to attending round-table meetings held by Steinhauer during the period fromFebruary until the election date. They confirmed that Stein-hauer asked what their grievances were; that matters suchas poor ventilation, poor lighting, and pay rates werebrought up; and that Steinhauer said he would look intothem, would check into the matters raised and see aboutgetting them righted, or would try to straighten them outand see what he could do about them. They also testifiedthat Steinhauer took action on some matters brought up atthe meetings. For example, Seamans reminded Steinhauerthat he had been promised a year before that he would besent to school to study one of the plant machines; Stein-hauer responded that he would get something done on it;and within a few days, Seamans had the dates when hewould attend the school. Phillips had worked at Reedsburg4 years, had never heard of round-table meetings before, butattended one in April and one in May, 1972. The meetingattended by Walter on June 7 was the only one he attendedduring his 8 years at Reedsburg. Demaske had attended onesuch meeting before during his 3 years of employment, buthe could not remember when.At Milwaukee, Sylvester Harris and Clarence Rogers at-tended the meeting held by President Jacobs on February3, 1972. They testified that he asked for their grievances andwhen Harris said it was too cold at his work station, Jacobssaid he would look into it and see if something could bedone. Harris credibly testified that Jacobs added that theemployees did not need a union as they could discuss theirgripes and grievances with him.Albert Hankins, Lee Buggs, Arthur King, Sylvester Har-ris, and Clarence Rogers attended meetings conducted byWard at the Milwaukee plant. They testified he asked aboutgrievances and complaints and, when Hankins voiced a GREDE FOUNDRIES, INC.45complaint about the piece-work system, said he would lookinto itor straighten it out. The others testified that matterssuch as wage increases, insurance, temperature, smoke,work gloves, and heavy lifts were raised, and that Wardmade similar responses. Hankins credibly testified thatWard told the employees the Company did not want aunionthere, he would hold more meetings periodically, andthe employees did not need a union to help on grievances.I also credit King to the effect that Ward said the employeesdid not need a union third party because "they would beable to take care of it."None of these employees had ever attended a round-tablemeetingbefore or heard of any being held.Frank Brendler was transferred from another Gredeplant and, as indicated above, took over as worksmanagerof the Milwaukee plant during the first week in June 1972.He testified that between that time and the date of theelection on June 9 he immediately began a series of meet-ingswith practically all the employees at the plant, on anaccelerated, intensive basis, holding three or four meetingsa day for 6 or 7 days. Although Brendler was aware that anelection wasimminent,he would have held the meetingsanyway, he said. He testified that the reason for the meet-ingswas that the Milwaukee plant was not running well, andwork tempo and attitude were poor. He held themeetingsin order to get acquainted with the employees and get theirfeelings about company policies, operations, and workingconditions, and find out why the tempo and attitude werepoor. Brendler said that at the meetings he introduced him-self, told the men he did not know what the problems were,and had to find out in a hurry so he could start takingcorrective action. He pleaded with the men to give him anopportunity to demonstrate what he could do; he felt it washis job to establish communication between the foremenand the men, deal with complaints and correct them, andsee that the foremen did so. He solicited their grievancesand suggestions, and took corrective action on some ofthem. Brendler also said the subject of the Union and theelection came up at all these meetings, Brendler raising thequestion at all but three. He told the employees, he testified,"I'm trying to really figure out how or why it's necessary forthem to have a union to straighten these out, and if wecommunicate the way we are and move ahead and do them,that we can do them directly for them without having a thirdparty."Although Brendler distinguished these meetings, whichhe referred to as "communications meetings," from round-tablemeetingswhich he had held at his previous locationonce a month and has held at the Milwaukee plant every 2weeksincethe election, Brendler conceded that the distinc-tion might be one of semantics only.Solomon Harris, Alonzo Rabb,' Buggs, and SylvesterHarris gave testimony consistent with Brendler's as to thecontent of themeetingsthey attended: He told them he wasnew and asked them to give him a chance, to tell him theirgrievances, and he would try to straighten them out; andthat they did not need a third party to settle their grievances.The above evidence clearly shows that the Respondent'si6Rabb obviously was mistaken about the date of the meeting he attended,which he remembered as in May 1972purported established policy of holding round-table meet-ings was more honored in the breach than otherwise priorto the advent of the Unions at thest two plants. Indeed,management officials conceded that the program wasstepped up considerably at the time the Unions appeared onthe scene. It is also clear, despite Ward's protest that hemade no promises, that all these officials made both directand implied promises to, and did, rectify many of the griev-ances voiced, some which employees had entertained for aconsiderable time.As for the Respondent's motives in stepping up the num-ber of meetings during this period, no legitimate businessreason was advanced for doing so at the Reedsburg plant.Indeed,Works Manager Steinhauer conceded that his rea-son was to tell more employees that the Company was op-posed to the Union, and according to him he did so in nouncertain terms. Moreover, I do not credit the testimony byWard that the sudden avalanche of meetings which fell ontheMilwaukee plant was brought about by the impendingretirement ofWorks Manager Schneider. Unlike the cir-cumstances surrounding the wage increases, found above tobe lawful, it is undisputed that Ward and Jacobs combinedtheir promises to rectify the grievances raised and to holdmore round table meetings with the admonition that theemployees did not need "third party interference" by aunion when they could take their problems direct to man-agement.There was no precedent at all for Brendler's saturationprogram of meeting with practically every employee in theMilwaukee plant within the 7 working days immediatelypreceding the election there. Moreover, I do not credit histestimony that the impending election was not the motivat-ing force behind his conduct According to his own testimo-ny the subject of the Union and the election came up atevery meeting, he as much as told the employees that thereason for the meetings was to discover why they consideredit necessary to have a union and to persuade the employeesthat they could get their grievances resolved without third-party interference by bringing them directly to him if theywould give him a chance.Accordingly, I conclude that a preponderance of thecredible evidence establishes that the Respondent increasedits solicitation of grievances and promised to, and did, recti-fy grievances raised for the express purpose of discouragingemployees from designating a union representative, therebyinterferingwith, restraining, and coercing employees intheir exercise of a free choice in the elections held on June9 and 14, 1972, in violation of Section 8(a)(1) of the Act.'7B.Reedsburg onlyThe following additional unfair laborpractices are al-leged in paragraph 7 of the complaint as amended to haveoccurred at the Reedsburg plant.7(a) and (h):On June 7, 1972, Plant Superintendent Brew17 SeeLandis Tool Company,Divisionof LittonIndustriesv N L RB., 460F 2d 23 (C A 3), cert denied 409 U S 915 (1972),NLRB v Tom WoodPontiac,Inc,447 F 2d 383 (C A 7, 1971),Texaco Inc v NLRB,436 F 2d520 (C A 7, 1971), RingMetals Company,198 NLRB No 143;RelianceElectric Company, Madison Plant MechanicalDrivers Division,191 NLRB 44,Raytheon Company,188 NLRB 311 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewton, an admitted supervisor and agent of the Respon-dent, interrogated an employee about his union activities;and interrogated an employee about the union sympathiesof other employees.In support of this allegation, Robert Walter testified thaton the same day, June 7, on which he had earlier attendeda round-table meeting with Steinhauer, Plant Superinten-dent Newton approached him on the job and "said he heardIwas quite strong for the union"; when Walter did notanswer, Newton professed not to care whether he was or notand did not want to know, but said "he didn't think weneeded athird partyto settle our differences,we had allbeen able to talk things over between the two of us." New-ton testified to substantially the same effect as Walter, ex-cept that he omitted reference to a "third party," and addedthatWalter complained about his long hours and Newtonexplained that the Respondent was training other employ-ees to share the overtime work.Employee Lawrence Yeager testified that Newton ap-proached him at his work station on an evening early inJune 1972 and "casually" asked him what he thought theemployees thought about the Union; and that Yeager didnot reply, but started talking about social security. Newtonsubstantially agreed with this testimony, adding that whenYeager switched to another subject, Newton realized he didnot want to talk about the Union, so when Yeager finishedhis comments on social security, Newton left him.IfNewton had engaged in only one of these incidents, itmight well have been an inadvertence from which helearned a lesson based on the employee's lack of response.But when he did it twice, I am persuaded it was not mereinadvertence, but was designed to ferret out informationregarding the employees' union activity. Accordingly, I con-clude that these statements constituted coercive interroga-tion and violated Section 8(a)(1).7(b), (d), and (/9:On various dates in May and June beforethe election, Steinhauer interrogated an employee about hisunion activities;and on two occasions during meetings withemployees, Steinhauer threatened that the Respondentwould not sign a contract if the Union won the election.In support of these allegations, employee Helms testifiedthat on the Sunday evening before the election, Steinhauercame over to his work station and asked him, in the presenceof the leadman, what Helms thought the outcome of theelection would be.Employee Phillips testified, that at the round-table meet-ing he along with five to seven other employees attendedsome timeinMay, Steinhauer "kind of wondered aboutwhat the union activity was, if we'd heard anything aboutthe union." Steinhauer did not deny this testimony by Helmand Phillips.Robert Walter testified that at a June 7 round-table meet-ing attended by 10 employees, Steinhauer said, in referenceto the Union, that Bill Grede never had signed a contractand never would. Steinhauer said he told the employees atthis round-table that Grede "had lost elections but hadnever signed a contract."I credit Helms and Phillips whose testimony was unde-med, and Walter as against Steinhauer,in these instances.Although I find that a statement attributed to Steinhauer bySeamans,that Grede had a union in another plant but neversigned a contract, was not coercive, I find that those attn-buted by these other employees constituted coercive inter-rogation and an implied threat that the Respondent wouldnot bargain in good faith even if the Union won the election,and I conclude that they were violative of Section8(a)(1).7(g):An admitted supervisor and agent, Iron-PouringForeman Arthur Swenink, on February 1, 1972, threatenedan employee with reprisal if he did not cease talking aboutthe Union.Employee Demaske testified that in late January or earlyFebruary 1972, near the beginning of his shift, he hadworked 5 or 10 minutes pouring a ladle of iron and then lefthis ladle to talk and kid around with a couple of employeeswhile waiting for more iron to come up on deck as he doesevery once in a while, when Foreman Swenink apporachedhim and said, "OK, I don't want to hear anymore talk aboutthe union, I'm warning you." Demaske replied that he hadnot said a word about the Union. When Demaske askedSwenink 10 or 15 minutes later whether someone was tryingto get him fired, Swenink replied, "nobody's after your job."Swenink's version was similar to Demaske's, except thatSwenink added that having been informed previously thatDemaske was pushing the Union, he naturally assumed,when he saw Demaske going down the deck talking to dif-ferent individuals, that that was what he was doing. SoSwenink "warned him to stop talking about the union forhis own good. He was on the job and I didn't feel that thatwas the place for it." When Demaske said he had not beentalking about the Union, Swenink told him, "Fine,Bill, ifthat is the case, then we'll drop the subject right here." Oncross-examination of Swenink, the following colloquy tookplace.Q. Now, was your objection, Mr. Swenink, that hewas talking about the union, or that he was away fromhis job?A.More or less away from his job.Q.Well, I think you testified that you told him tostop talking about the union for his own good?A. I did.Q. He said yes, he hadn't been talking about it, andyou said if you haven't been talking about it, that'sfine?A. Right.Q.Well, did you say, "Mr. Demaske, I still want youto be at your job"?A. No.It is clear from the above testimony, including the entiretestimony of Swenink himself, that Swenink was motivated,in remonstrating with Demaske, solely with preventing De-maske from engaging in prounion activity during his down-time. Thus, Swenink did not tell Demaske he should havebeen working and, in any event, there was no work forDemaske to perform at the time; moreover, when Demaskedenied that the Union was the subject of his conversations,Swenink immediately dropped the subject even though De-maske did not, as far as the record shows, return to work.I accordingly conclude that Swenink's "warning" restrainedDemaske in the exercise of his right to engage in union GREDE FOUNDRIES, INC.activity during his nonwork time, and therefore violatedSection 8(a)(1).187(c):Lee Bureau, personnel manager and admitted agentof the Respondent, on May 20, 1972, engaged in surveil-lance of union activities at a union meeting.The following evidence is undisputed: UAW Representa-tive Christ Gerber, by notices mailed May 16, 1972, sum-moned the 12-member in-plant organization committee toa meeting at 8 p.m., May 20, 1972, in room 21 of the MotelReedsburg; 8 to 12 attended. Personnel Manager Bureau'scar was parked close by in the vicinity of room 21 when theemployees arrived, and was visible from the room. The carwas gone when the meeting ended.There is no evidence that any of the employees saw Bu-reau before or during the meeting, and two employees whoattended (Robert Walter and Steven Johnson) testified theydid not see Bureau at all that evening. Alden Helms testifiedthat as he was getting into his car to leave the motel grounds,he observed Bureau's car drive into, through, and out of themotel grounds. On direct examination,Helmsmade no ref-erence to who was driving Bureau's car; on cross-examina-tion he indicated that Bureau was driving. Although thedriver's side was away from him, Helms stated, "to the bestof knowledge, I was positive it was Mr. Bureau"; "As closeas I could tell, it was Mr. Lee Bureau."Bureaucould not remember whether or not he was at theMotel Reedsburg that night, although he said he could havebeen in the vicinity. At that time a close friend and hisfamily were living in a house next door to the motel, Bureauvisited them frequently, and often parked his car at the spotwhere the employees saw it. He also testified that his friendsometimesborrowed his car. Bureau said he did not knowabout the committee meeting of May 20, and never saw anyplant employees or Gerber at the motel.I had the distinct impression that Helms could not posi-tively identifyBureauas the driver of the car which passedthrough the motel grounds after the meeting was over. Itherefore find that none of the employees saw Bureau on theevening of this meeting. I credit Bureau in this matter, andfind that he did not know about the committee meeting, thathis car was parked at the motel for reasons unrelated to themeeting, and I find that Bureau had no intention of puttingthe meeting under surveillance or creating the impressionthat he was doing so. The presence of his car was thereforemere happenstance, and more than that is required to estab-lish a violation of the Act. As this allegation is not supportedby a preponderance of the evidence, I shall recommend thatitbe dismissed.197(e):At a meeting with employees at the Reedsburg planton June 12, 1972, William Grede threatened that the Re-spondent would not sign a contract with the Union even ifitwon the election.isContrary to the Respondent's contention,Ifind that this allegation,added to the complaint over the Respondent's objection at the opening ofthe hearing,is not barred by Section 10(b) The charge in theReedsburgcase(30-CA-2024),alleged that the Respondent,by the specific conduct referredto therein,violated Section 8(a)( 1), (3), and (5), and by "these and other acts,"interfered with, restrained,and coerced employees in the exercise of rightsguaranteed by Section 7. In these circumstances,I find that the charge wasbroad enough to include this conduct,which occurred less than 6 monthsbefore the charge was filed19Textron,Inc (Telon Division),199 NLRB No 17.47Grede made two speeches at Reedsburg that day. Onewas made inthe morning to the first shift employees and theGeneral Counsel concedes that no threat was made in thatspeech 20In support of the allegation that Grede threatened not tosign a contract in his afternoon speech to the second andthird shift employees, the General Counsel presented thefollowing testimony by employees who attended the af-ternoon meeting.Employee Helms testified, on direct examination, thatGrede told the employees, "Just remember in 26 years we'venever signed a contract yet and we never will." On cross-examination,Helms could not recall whether he includedthe phrase, "and we never will," in the affidavithe gave aBoard agent on July 5, 1972; he affirmed, however, thatGrede made the statement, asserting that his recollectionwas "probably better today" than it was when he gave theaffidavit.Robert Seamans testified that Gredementioned this thing that I had heard from Woodyabout the fact that he had had a union inone of hisplantsand they drew up a contract but he wouldn't signitbecause it didn't meet what he wanted.Employee Walter testified that Grede told the employees,"if the uniongot in, he would have to sit downand bargainwith them, but he would not have tosigna contract."Steven Johnson stated that Grede said, "If the unionelection went through, all we'd receive is the right to bar-gain, that's all you received. I've never sat downand signeda contract before and I don't think I'm going to start now."On cross-examination, Johnson testified that Grede said"he wouldn't bargain with the union"; that Johnson askedhim "if it wasn't law that he had to bargain"; and that Gredereplied, "it'smy company and I'll do with itas I see fit."I find that the above statements testified to bySeamansand Walter were not unlawful threats even if Grede madethe statements. I discredit Johnson's testimony.He was soinconsistentabout what Grede said about his obligation tobargain that I consider him unreliable as to what Grede saidabout notsigning acontract. Helms struckme as unsure ofhimself when testifying on his matter, as opposed to matterson which I have credited him, and as he was unsupportedexcept for the differently worded testimony by Johnsonwhich I have in any event not credited, I descredit Helmshere also.Although not necessary to resolution of thisissue, I findthat a tape recording was made of Grede's speech, and thatit is the most reliable evidence of what Grede said. The tape,which was played at the hearing, contains none of the abovestatementsattributed to Grede, as shown by the transcrip-tion thereof received in evidence uponagreement that it20 At thehearing, the Respondent's objection to testimonyregarding thecontents of speechsmade by Grede at theMilwaukee plant was sustained.The testimony, of which the General Counselwas permitted to make an offerof proof on the record, was offered by the General Counsel notto establishadditional violationsof the Act but only as"relevant background material"to show the Respondent's animus.The evidencewas excluded as havinginsufficientprobative value to justify the undueconsumption of time re-quired in litigatingwhether or not Gredein fact made the statements attribut-ed to him inthe offer of proof I find the GeneralCounsel's exception to thatruling without merit,and Iadhere to itUniform Rules of Evidence,approvedAugust 28, 1953, rule 45 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccurately reflects what is on the tape, and therefore con-firms my conclusion that Grede did not threaten not to signa contract even if the Union won the election.The General Counsel contends that the tape is inadmissa-ble on two grounds.First, he asserts that there is no evidence that the tapewhich was played at the hearing was the same tape as theone Personnel Director Bureau testified he made of thisspeech. However, I am satisfied, based on Bureau's identifi-cation, that the tape is one and the same.Second, the General Counsel suggests that the tape wasaltered by deleting certain statements. In support of thiscontention, the General Counsel relies on the testimony ofHelms, Seamans, Walter, and Johnson, given before thetape was played, that Grede made the above, and other,statements which are not on the tape. In addition, the Gen-eral Counsel recalled Walter and Helms to the stand afterthey listened to the tape played in the hearing room, andthey testified that certain statements, not including the onesset forth above alleged to be unlawful, had been deletedfrom the tape.On the other hand, Works Manager Steinhauer and PlantSuperintendent Newton testified that the tape, which theyalso heard in the hearing room, accurately reflects withoutomission the speech, which they heard Grede make.After careful study of the testimony given by the GeneralCounsel's witnesses and review of the transcription, I amconvinced that the employee witnesses were mistaken.Thus, some of the statements not alleged to be unlawfulwhich they testified were made by Grede but were not onthe tape were, in fact, on it, some were subsequently con-ceded to have been made at a different meeting held afterthe election; and some statements, including those testifiedto by Seamans and Walter above, represented no-doubtunintentional distorted memories made up of mismatchedthings said by Grede, by employees during the question andanswer period, and by others on different occasions.In these circumstances, I credit Steinhauer and Newtonthat there were no omissions or deletions from the tape andthat it accurately reflects what Grede said in his speech. Asthe tape recording was thus properly identified and authen-ticated, it was admissible in evidence, and is the best proofof the words spoken zl As such, it provides substantial, pro-bative support from my recommendation that this allega-tion of the complaint be dismissed.22IIITHE OBJECTIONS TO THE REEDSBURG ELECTIONThe conduct found above to be violative of Section8(a)(1) which occurred between the date,April 17, 1972,21 SeeN L R B v Tex-Tan,Inc, 318 F 2d 472 (C A 5, 1963) Although, asthe General Counsel argues, the Board has spoken of the "mechanical possi-bility" of altering tapes, it has not excluded such evidence ona per sebasisFontaine Truck Equipment Company,193 NLRB 190,Walton ManufacturingCompany,124 NLRB 1331, enfd in part 286 F 2d 26 (C A 5, 1961) Nor hasthe Board to my knowledge expressed disagreement with the rule stated bythe Court of Appeals for the Fifth Circuit inTex-Tan,which I find is applica-ble in this case See alsoHendrix Manufacturing Company, Inc v N L R B,321 F 2d 100 (CA 5, 1963)221 find no merit in the General Counsel's contention that additionalviolations of the Act, not alleged in the amended complaint, should be found,as those issues were not fully litigatedwhen the petition was filed, and the date, June 14, 1972,when the election was held in Case 30-RC-1722 at theReedsburg plant, consisted of announcing and withholdingof insurance benefits extended to employees of other plants;conducting an increased number of round-table meetings tosolicit,promise to rectify, and to rectify employee griev-ances; coercively interrogating employees; and threateningnever to sign a contract. I find that this conduct at Reeds-burg fell within the scope Objections 3 and 6, and that thoseobjections were sustained. The remaining objections shouldbe overruled. I further find that the aforesaid unlawful con-duct interfered with the employees' free choice of represen-tatives and was of a sufficiently substantial nature to affectthe results of the election and to require that the election beset aside and a new election held.23THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, I shall recommend that the Respon-dent be ordered to cease and desist therefrom, and from likeor related unfair labor practices. I shall also recommendthat the Respondent take the affirmative action providedfor in the recommended Order, below, which I find neces-sary to effectuate the policies of the Act, including reim-bursement of Milwaukee and Reedsburg employees for thehealth insurance premiums they paid between May 21,1972, and the date the Respondent picked up the premiumsfor the employees at these two plants, plus interest at 6percent per annum.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER24The Respondent, Grede Foundries, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Announcing the withholding of health insurance ben-efits, or withholding such benefits, granted to other employ-ees,becauseofunionorganizationaleffortsandforthcoming Board elections.(b) Increasing the number of grievance meetings to dis-courage employees from designating a union representative.(c)Coercively interrogating employees about their unionactivities and sympathies, or those of other employees.(d)Threatening to refuse to bargain in good faith evenifa union becomes the employees' representative.(e)Warning employees not to talk about the Union dur-ing their nonwork time.23 There is no merit in the Respondent's contention that no new electionshould be held because "There was a tainted solicitation of cards by theunion in the first instance " Aside from other considerations, the Unionpolled more votes in the election than the number of cards required to justifyholding an election24 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes GREDE FOUNDRIES, INC.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the purposes of the Act:(a)Reimburse its Reedsburg and Milwaukee Steel em-ployees for health insurance premiums they paid as set forthin the section of this Decision entitled "The Remedy."(b) Post at its Reedsburg and Milwaukee Steel plants,copies of the attached appropriate notices.25 Copies of saidnotices, on forms provided by the Regional Director forRegion 30, after being duly signed by the Respondent'sauthorized representatives, shall be posted by the Respon-dent immediatley upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges violations of the Act notfound herein.IT IS FURTHER ORDERED that the election conducted in Case30-RC-1722 June 14, 1972, among the Reedsburg employ-ees in the appropriate unit be set aside and that a newelection be conducted at such time as the Regional Directordeems appropriate.25 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT announce the withholding of insurancebenefits, or withhold such benefits, granted to otheremployees, because of union organizational efforts orforthcoming Board elections.WE WILL NOT increase the number of round-tablemeetings to discourage employees from designating aunion representative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the National Labor Rela-tions Act.WE WILL reimburse our Milwaukee Steel employeesfor health insurance premiums they paid between May21 and June 19, 1972, with interest at 6 percent.49GREDE FOUNDRIES, INC (MIL-WAUKEE)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Commerce Building, 2d Floor, 744North 4th Street, Milwaukee, Wisconsin 53203, Telephone414-224-3861.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT announce the withholding of insurancebenefits, or withhold such benefits, granted to otheremployees, because of union organizational efforts orforthcoming Board elections.WE WILL NOT increase the number of round-tablemeetings to discourage employees from designating aunion representative.WE WILL NOT coercively interrogate employees abouttheir union activities or sympathies, or those of others.WE WILL NOT threaten to refuse to bargain in goodfaith even if a union becomes the employees' represen-tative.WE WILL NOT warn employees not to talk about aunion,during their nonwork time.WE WILL NOT In any like or relatedmanner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the National Labor Rela-tions Act.WE WILL reimburse our Reedsburg employees for thehealth insurance premiums they paid between May 21and July 10, 1972, with interest at 6 percent.GREDEFOUNDRIES,INC(REEDSBURG)(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive days 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of posting and must not be altered,defaced,ed to the Board's Office, Commerce Building, 2d Floor, 744or covered by any other material. Any questions concerningNorth 4th Street, Milwaukee, Wisconsin 53203, Telephonethis notice or compliance with its provisions may be direct-414-224-3861.